Exhibit 10.1

AMENDMENT NO. 4 TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 4, effective as of November 13, 2015 (this “Amendment”), is
made with respect to that certain Amended and Restated Receivables Purchase
Agreement, dated as of November 18, 2011 (as amended, restated, supplemented or
otherwise modified, the “RPA”), among LPAC CORP., a Delaware corporation ( the
“Company”), as seller, LENNOX INDUSTRIES INC., a Delaware corporation
(“Lennox”), as master servicer thereunder (in such capacity, the “Master
Servicer”), VICTORY RECEIVABLES CORPORATION, a Delaware corporation, as a
Purchaser, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
administrative agent for the Investors (in such capacity, the “Administrative
Agent”), the purchaser agent for the BTMU Purchaser Group (in such capacity, the
“BTMU Purchaser Agent”) and a BTMU Liquidity Bank and PNC BANK, NATIONAL
ASSOCIATION, as the purchaser agent for the PNC Purchaser Group (in such
capacity, the “PNC Purchaser Agent”) and a PNC Liquidity Bank. Capitalized terms
used and not otherwise defined in this Amendment shall have the meanings given
to such terms in the RPA.

Preliminary Statements

(1) Each of the parties to the RPA desires to amend the RPA on the conditions
set forth herein.

(2) As of the date hereof and immediately prior to the effectiveness hereof, the
PNC Liquidity Bank has assigned to the BTMU Purchaser and the BTMU Liquidity
Bank, as applicable, all of the PNC Liquidity Bank’s rights and obligations
under the RPA, including, without limitation, the PNC Liquidity Bank’s ownership
of each Asset Interest and its Purchaser Group Limit (the “PNC Assignment”).

NOW, THEREFORE, the signatories hereto agree as follows:

SECTION 1. Amendment to the RPA. Effective as of the date hereof in accordance
with Section 2 of this Amendment, the RPA is amended as follows:

 

  (a) After giving effect to the PNC Assignment,

(i) The PNC Purchaser Agent shall no longer be a Purchaser Agent, the PNC
Liquidity Bank shall no longer be a Liquidity Bank, and the PNC Purchaser Group
shall no longer be a Purchaser Group, in each case, under the RPA.

(ii) PNC, the PNC Liquidity Bank and the PNC Purchaser Agent shall no longer be
a party to the RPA and shall have no further rights or obligations under, or
interests with respect to, the RPA; provided, that PNC, the PNC Liquidity Bank
and the PNC Purchaser Agent shall continue to have the benefit of all
indemnities and other agreements under the RPA which survive the termination of
the RPA;

(iii) Each reference in the RPA to PNC, PNC LIBO Rate, PNC LIBO Rate Reserve
Percentage PNC LIBO Rate (Reserved), PNC Liquidity Bank, PNC Purchaser Account,
PNC Purchaser Agent, PNC Purchaser Group and PNC Purchaser Group Limit shall no
longer be applicable and any section that relates to PNC, the PNC Liquidity
Bank, the PNC Purchaser Agent or the PNC Purchaser Group shall no longer be
effective as it relates to PNC, the PNC Liquidity Bank, the PNC Purchaser Agent
and the PNC Purchaser Group, respectively; and



--------------------------------------------------------------------------------

(iv) The PNC Purchaser Group shall no longer have a Purchaser Group Limit and
the PNC Purchaser Group Limit shall be zero.

For the avoidance of doubt, each of the parties hereto hereby agrees and
acknowledges that, notwithstanding anything to the contrary contained in the
RPA, (x) neither BTMUNY nor Victory shall be deemed to be a member of the PNC
Purchaser Group and (y) BTMUNY shall in no event be deemed to be the PNC
Purchaser Agent, in either case, as a result of the PNC Assignment.

(b) The definition of “BTMU Purchaser Group Limit” contained in APPENDIX A
(DEFINITIONS) to the RPA is amended by deleting the table set forth therein in
its entirety and inserting in lieu thereof the following table:

 

Period

   BTMU Purchaser
Group Limit  

Reporting Date in February until the date preceding the Reporting Date in March

   $ 180,000,000   

Reporting Date in March until the date preceding the Reporting Date in April

   $ 180,000,000   

Reporting Date in April until the date preceding the Reporting Date in May

   $ 220,000,000   

Reporting Date in May until the date preceding the Reporting Date in June

   $ 220,000,000   

Reporting Date in June until the date preceding the Reporting Date in July

   $ 220,000,000   

Reporting Date in July until the date preceding the Reporting Date in August

   $ 220,000,000   

Reporting Date in August until the date preceding the Reporting Date in
September

   $ 220,000,000   

Reporting Date in September until the date preceding the Reporting Date in
October

   $ 220,000,000   

Reporting Date in October until the date preceding the Reporting Date in
November

   $ 220,000,000   

Reporting Date in November until the date preceding the Reporting Date in
December

   $ 220,000,000   

Reporting Date in December until the date preceding the Reporting Date in
January

   $ 220,000,000   

Reporting Date in January until the date preceding the Reporting Date in
February

   $ 180,000,000   

(c) The definition of “Funding Termination Date” contained in APPENDIX A
(DEFINITIONS) to the RPA is amended by deleting clause (i) thereof in its
entirety and inserting in lieu thereof the following:

(i) November 13, 2017, or such later date as may, from time to time, be agreed
to in writing by the Agents;

 

2



--------------------------------------------------------------------------------

(d) The definition of “PNC Purchaser Group Limit” contained in APPENDIX A
(DEFINITIONS) to the RPA is amended by deleting such definition in its entirety
and inserting in lieu thereof the following:

PNC Purchaser Group Limit: At all times, an amount equal to zero.

SECTION 2. Effectiveness. This Amendment shall become effective as of the date
hereof at such time that:

(a) the PNC Assignment shall have become effective;

(b) each of the Administrative Agent and the BTMU Purchaser Agent shall have
received, in form and substance satisfactory to it, executed counterparts of
this Amendment;

(c) the BTMU Purchaser Agent shall have received an executed amendment and
restatement of the Fee Letter for such Purchaser Agent’s Purchaser Group (the
“A&R Fee Letter”);

(d) the BTMU Purchaser Agent shall have received payment of the BTMU Up-Front
Fee, in accordance with the terms of, and as such term is defined in, the A&R
Fee Letter; and

(e) the Administrative Agent and each Purchaser Agent shall have received, in
form and substance satisfactory to it, a copy of the resolutions of the board of
directors (or similar governing body) of the Seller and the Master Servicer
approving this Amendment and the transactions contemplated hereby, certified by
its secretary or any other authorized person.

SECTION 3. Transaction Document. This Amendment shall be a Transaction Document
under the RPA.

SECTION 4. Representations and Warranties.

(a) Each of the Company and the Master Servicer makes, as to itself (except
where specifically provided otherwise therein), each of the representations and
warranties contained in Section 6.1 of the RPA (after giving effect to this
Amendment).

SECTION 5. Confirmation of RPA; No Other Modifications.

(a) Each reference in the RPA to “this Agreement” or “the Agreement”, or
“hereof,” “hereunder” or words of like import, and each reference in any other
Transaction Document to the RPA, shall mean the RPA as amended by this
Amendment, and as hereafter amended or restated. Except as herein expressly
amended, the RPA is ratified and confirmed in all respects and shall remain in
full force and effect in accordance with its terms.

SECTION 6. Affirmation and Consent of Lennox International. Lennox International
hereby consents to this Amendment and hereby affirms and agrees that the
Assurance Agreement is, and shall continue to be, in full force and effect and
is hereby ratified and affirmed in all respects. Upon the effectiveness of, and
on and after the date of, the Amendment, each reference in the Assurance
Agreement to the RPA, “thereunder”, “thereof” or words of like import with
respect to the RPA shall mean and be a reference to the RPA as amended by this
Amendment, and as hereafter amended or restated.

 

3



--------------------------------------------------------------------------------

SECTION 7. Costs and Expenses. The Company agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto.

SECTION 8. GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail in portable document format (.pdf)
shall be as effective as delivery of a manually executed counterpart of a
signature page of this Amendment.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

LPAC CORP., as Company By:  

/s/ Richard Pelini

  Name: Richard Pelini   Title: President, Treasurer

LENNOX INDUSTRIES INC., as an Originator and

as Master Servicer

By:  

/s/ Richard Pelini

  Name: Richard Pelini   Title: VP, Treasurer LENNOX INTERNATIONAL INC. By:  

/s/ Richard Pelini

  Name: Richard Pelini   Title: VP, Treasurer

VICTORY RECEIVABLES CORPORATION,

as a Purchaser

By:  

/s/ David DeAngelis

  Name: David V. DeAngelis   Title: Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH, as Administrative Agent

By:  

/s/ Devang Sodha

  Name: Devang Sodha   Title: Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH, as BTMU Purchaser Agent

By:  

/s/ Devang Sodha

  Name: Devang Sodha   Title: Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Liquidity Bank By:  

/s/ Mark Maloney

  Name: Mark Maloney   Title: Authorized Signatory

PNC BANK, NATIONAL ASSOCIATION,

as PNC Purchaser Agent

By:  

/s/ Michael Brown

  Name: Michael Brown   Title: Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Liquidity Bank

By:  

/s/ Michael Brown

  Name: Michael Brown   Title: Senior Vice President